--------------------------------------------------------------------------------

CONSULTING AGREEMENT

THIS AGREEMENT is made effective as of the 19th day of January, 2006.

BETWEEN:

> > > > > MARK A. REYNOLDS of Suite 3210, 666 Burrard Street Vancouver, British
> > > > > Columbia, Canada V6C 2X8
> > > > > 
> > > > > (the "Consultant")

OF THE FIRST PART

AND:

> > > > > ABERDENE MINES LIMITED, a Nevada corporation, having its registered
> > > > > office at 101 Convention Center Drive, Suite 700, Las Vegas, NV 89109
> > > > > 
> > > > > (the “Corporation”)

OF THE SECOND PART

WHEREAS:

A.                  The Corporation wishes to contract for the services of the
Consultant;

B.                   The Consultant has agreed to accept such contract for
services upon the terms and conditions of this Agreement.

NOW THEREFORE THIS AGREEMENT WITNESSES THAT in consideration of the mutual
covenants herein contained, the parties hereto agree as follows:

1.                   ENGAGEMENT

1.1                 Appointment: The Corporation hereby contracts for the
services of the Consultant and the Consultant hereby agrees with the Corporation
to perform services for the Corporation in accordance with the terms and
conditions of this Agreement.

1.2                 Scope of Duties: The Consultant will have the following
responsibilities and duties to the Corporation (the "Consultant Services"):

  (a)

assist the Corporation with hiring and co-ordination of geological consultants
for the Corporation;

   

 

  (b)

assist the Corporation in establishing materials handling procedures;

   

 

  (c)

assist the Corporation in establishing audit and compensation committees and
finding appropriate members for its committees;

   

 

  (d)

assist the President in developing and implementing the Corporation’s business
plans;


--------------------------------------------------------------------------------

2

  (e)

assist the Corporation in retaining and liaisoning with professional advisors in
North America in connection with compliance with the Corporation’s reporting
requirements under the United States Securities Act of 1934; and

   

 

  (f)

general administrative services as directed by the Corporation.

1.3                  Best Efforts: The Consultant shall at all times use his
best efforts to advance the interests of the Corporation, and shall faithfully,
industriously, and to the best of his abilities, perform the responsibilities
and duties described above.

1.4                  Covenants and Restrictions: The Consultant covenants and
agrees with the Corporation that the Consultant will not engage in any
activities which would bring the Corporation's reputation into disrepute.

1.5                  Warranties and Representations: The Consultant warrants and
represents to the Corporation as follows and acknowledges that the Corporation
is relying upon these warranties and representations in entering into this
Agreement:

  (a)

the Consultant has the necessary expertise to effectively provide the Consultant
Services;

   

 

  (b)

the Consultant is not aware of any matter which would prevent the Consultant
from carrying out his duties and obligations pursuant to this Agreement; and

   

 

  (c)

the Consultant is not subject to any review by any securities regulatory body.

1.6                  The Consultant shall at all times be an independent
contractor and shall not at any time be or be deemed to be an employee of the
Corporation. The Consultant acknowledges that he is not an employee of the
Corporation and that the execution of this Agreement shall not give rise to any
employment with the Corporation.

2.                    PAYMENT FOR THE CONSULTANT SERVICES

2.1                  During the term of this Agreement and in consideration for
the provision of the Consulting Services by the Consultant, the Company will pay
to the Consultant a consulting fee in consideration for the Consultant Services
equal to the sum of $10,000 US per month (the “Consultant Fee”).
Nothwithstanding the date of this Agreement, the Consultant will be paid $10,000
for the month of January, 2006;

2.2                  The Corporation will grant the Consultant a total of
1,200,000 incentive stock options upon effectiveness of this Agreement (the
"Options") on the following basis:

  (a)

the Options will be granted in accordance with the terms of the Corporation’s
2006 Nonqualified Stock Option Plan, as such plan may be amended from time to
time, or in accordance with the terms of any replacement incentive stock option
plan;

   

 

  (b)

the exercise price of Options will be at $0.40 US per share; and

   

 

  (c)

each Option granted will have a term of five years commencing from the date the
Option is granted.


--------------------------------------------------------------------------------

3

2.3                  The Consulting Fee shall be payable by the Corporation to
the Consultant on the first business day of each month during the term of this
Agreement.

2.4                  The Consultant shall deliver to the Corporation at the end
of each fiscal quarter of the Corporation, a report detailing all activities and
services provided to the Corporation for that quarter.

2.5                  The Corporation will pay to the Consultant, in addition to
the Consulting Fee, the reasonable travel and promotional expenses and other
specific expenses incurred by the Consultant in provision of the Consulting
Services.

3.                    CONFIDENTIALITY

3.1                  Confidential Information and Non-Disclosure. The Consultant
acknowledges and agrees that all information connected with the Corporation's
technology, including without limitation, all information, data, inventions,
discoveries, improvements, modifications, developments, technical manuals, or
process-flow manuals, data, customer information and pricing information is
confidential, and the Consultant covenants and agrees with the Corporation to
use his best efforts to ensure that such information does not become public
knowledge and undertakes not to disclose such information or any part thereof to
any other person except as may be necessary to carry out his obligations under
this Agreement.

4.                    TERM

4.1                  Initial Term: The initial term of this Agreement shall be
five (5) years, commencing on the date of first written above, subject to
earlier termination as hereinafter provided.

4.2                  Renewal: This Agreement shall be renewed for further terms
of such duration and upon such terms and conditions as the Consultant and the
Corporation may mutually agree upon in writing.

5.                    TERMINATION

5.1                  Termination by The Corporation for Cause: The Corporation
may terminate this Agreement at any time for just cause, provided that a
reasonable written notice of three (3) business days has been first given by the
Corporation to the Consultant.

5.2                  Termination by the Consultant: The Consultant may terminate
this Agreement for just cause at any time without notice to the Corporation, or
without just cause by providing ninety (90) days' notice in writing to the
Corporation.

6.                    OTHER PROVISIONS

6.1                  Governing Law: This Agreement shall be governed by and
construed in accordance with the laws of the Province of British Columbia.
Notwithstanding the foregoing, it is agreed that the Consultant may commence an
action in respect of the enforcement of its rights hereunder in any jurisdiction
in which the Corporation carries on business, has an office or has assets.

6.2                  Notice: Any notice required or permitted to be given under
this Agreement shall be in writing and may be delivered personally or by telex
or telecopier, or by prepaid registered post addressed to the parties at the
above-mentioned addresses or at such other address of which notice may be given
by either of such parties. Any notice shall be deemed to have been received, if
personally delivered or by telex or telecopier, on the date of delivery and, if
mailed as aforesaid, then on the seventh business day after and excluding the
day of mailing.

--------------------------------------------------------------------------------

4

6.3                  Personal Nature: This Agreement is a contract for services
and may not be assigned in whole or in part by the Consultant.

6.4                  Indemnity: The Consultant shall indemnify the Corporation
and save it harmless from and against any and all claims, actions, damages,
liabilities and expenses arising out of or in connection with a breach of any
kind by the Consultant of any provisions, covenants, conditions and warranties
contained in this Agreement, or any other matter arising whatsoever out of this
Agreement including the actions of the Consultant.

6.5                  This Agreement supersedes any previous agreement,
arrangement or understanding, whether written or oral between the parties
hereto.

6.6                  This Agreement constitutes the entire agreement between the
parties and may only be amended in writing.

6.7                  Time is of the essence of this Agreement.

6.8                  The Consultant is an independent contractor, and
notwithstanding anything contained herein to the contrary, this Agreement does
not create and is not intended to create a relation of master-servant between
the parties hereto.

6.9                  This Agreement may be executed in one or more counterparts,
each of which so executed shall constitute an original and all of which together
shall constitute one and the same agreement.

IN WITNESS WHEREOF the parties have executed this Agreement as of the day first
above written.

SIGNED, SEALED AND DELIVERED     BY MARK REYNOLDS     in the presence of:      
          /s/ Jeremy T. Ross   /s/ Mark A. Reynolds Signature   MARK A. REYNOLDS
      Jeremy T. Ross     Name           1066 Heywood St.     Address          
N. Van, B.C. V7L 1%3                       ABERDENE MINES LIMITED     by its
authorized signatory:                 /s/ Brent Jardine     Brent Jardine,
President        


--------------------------------------------------------------------------------